Reasons for Allowance
Claims 21 and 23-40 are allowed.
	Regarding applicants’ claim 21, the prior art does not teach or suggest a metal piece for a framework of a vehicle having a central longitudinal plane extending along a main bending axis and from a first end to a second end and having a high mechanical strength, the metal piece comprising, a plurality of areas of lower mechanical strength including a first area of lower mechanical strength being arranged at least partially on a first side wall of the metal piece, the first side wall being arranged on a first side of the central longitudinal plane, and wherein the first area of lower mechanical strength does not extend beyond the central longitudinal plane, and a second area of lower mechanical strength being arranged at least partially on a second side wall of the metal piece, the second side wall being arranged on a second side of the central longitudinal plane wherein the second side is opposite to the first side, the first area of lower mechanical strength longitudinally extending from a first longitudinal position to a second longitudinal position, and the second area of lower mechanical strength longitudinally extending from a third longitudinal position to a fourth longitudinal position, wherein the first and second longitudinal positions are closer to the first end than the third and fourth longitudinal positions, and wherein there is no further area of lower mechanical strength longitudinally arranged between the first and the second areas of lower mechanical strength.
	Regarding applicants’ claim 34, the prior art does not teach or suggest a metal beam for a framework of a vehicle comprising, a first metallic piece, and a second metallic piece, the first and the second metallic pieces being joined together to form a closed cross-section, the metal beam having a longitudinal central plane extending along a vertical axis and a main bending axis, wherein the second metallic piece is vertically arranged on top of the first metallic piece and the et al. to conform to the claimed configuration including having a second metallic piece positioned vertically on top of the first metallic piece with the at least two areas of lower mechanical strength being arranged on a first side wall on a first side of the longitudinal central plane and another side wall on an opposite side of the longitudinal central plane alternately located in locations separated longitudinally along a length of the metal beam and such that the areas of lower mechanical strength are not adjoined, and each one of the areas is surrounded by an area of higher mechanical strength. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784